PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DJO, LLC
Application No. 16/749,834
Filed: 22 Jan 2020
For: SYSTEMS AND METHODS FOR THERAPEUTIC ELECTRICAL STIMULATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c)) (PTO/SB/445)” filed February 8, 2022. The petition is being treated as a petition under 37 CFR 1.78(e) to accept unintentionally delayed claims under 35 U.S.C. 120 for the benefit of prior-filed nonprovisional applications as set forth in the accompanying corrected Application Data Sheet (ADS).

The petition is GRANTED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed.  A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Applicant submitted an incorrect petition form (PTO/SB/445). As noted on page 3 of 4 in Form PTO/SB/445 – “This form is for unintentionally delayed benefit claims to provisional application(s) only.” (Emphasis added). The Office is interpreting the statement of unintentional delay provided in the Form as meaning “the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional.” In the future, applicant should not submit Form – PTO/SB/445 when filing a petition to accept an unintentionally delayed benefit claim to a nonprovisional application. 

As the present petition satisfies all the above requirements, the claims under 35 U.S.C. 120 for the benefit of the prior-filed nonprovisional applications are accepted as being unintentionally delayed.

Applicant is advised that this decision grants the petition to accept unintentionally delayed domestic benefit claims to the prior-filed applications because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the benefit claims to the prior-filed applications, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt